      Case 2:19-cv-00090-DPM Document 61 Filed 04/29/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

KENNY LEE COFFEY
ADC #086434                                                 PLAINTIFF

v.                     No. 2:19-cv-90-DPM-BD

WENDY KELLEY, Director, Arkansas
Department of Correction, et al.                        DEFENDANTS

                               ORDER
     The Court has received Coffey’s renewed requests for preliminary
injunctive relief, Doc. 56, 59 & 60. But if Coffey hasn’t exhausted his
administrative remedies, as the most recent recommendation suggests,
Doc. 54, then he can’t show a substantial likelihood of success on the
merits. Dataphase Systems, Inc. v. C.L. Systems, Inc., 640 F.2d 109, 114
(8th Cir. 1981). The Court will therefore withhold ruling on the new
motions until Coffey files his objections to the recommendation.
     So Ordered.
                                 ________________________
                                 D.P. Marshall Jr.
                                 United States District Judge

                                  29 April 2020
